Exhibit 10.12

REDDING BANK OF COMMERCE

Salary Continuation Agreement

 

 

REDDING BANK OF COMMERCE

AMENDED AND RESTATED SALARY CONTINUATION AGREEMENT

This SALARY CONTINUATION AGREEMENT (this “Agreement”) is made and entered into
as of January 1, 2009 and amended on December 17, 2013, by and between REDDING
BANK OF COMMERCE, a state-chartered commercial bank located in Redding,
California (the “Bank”), and SAMUEL D. JIMENEZ (the “Executive”).

The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Bank. This Agreement shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974
(“ERISA”), as amended from time to time.

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1 “Accrual Balance” means the liability that should be accrued by the Bank,
under Generally Accepted Accounting Principles (“GAAP”), for the Bank’s
obligation to the Executive under this Agreement, by applying Accounting
Principles Board Opinion Number 12 as amended by Statement of Financial
Accounting Standards Number 106 and the Discount Rate. Any one of a variety of
amortization methods may be used to determine the Accrual Balance. However, once
chosen, the method must be consistently applied.

 

1.2 “Beneficiary” means each designated person or entity, or the estate of the
deceased Executive, entitled to any benefits upon the death of the Executive
pursuant to Article 4.

 

1.3 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.4 “Board” means the Board of Directors of the Bank as from time to time
constituted.

 

1.5

“Change in Control” means (i) a Change in the Ownership of the Relevant
Corporation, (ii) a Change in the Effective Control of the Relevant Corporation,
or (iii) a Change in the Ownership of a Substantial Portion of the Assets of the
Relevant Corporation, as those terms are defined herein. The events giving rise
to the Change in Control must be objectively determinable, and the Board, in a
ministerial capacity, shall certify there is a Change in Control only when the
events giving rise to the Change in Control are objectively determinable. The
Board shall not have any discretionary authority to certify that there has been
a Change in Control except at provided in the preceding sentence.

 

1



--------------------------------------------------------------------------------

  Notwithstanding anything to the contrary, (i) the term “Change in Control”
shall be interpreted in accordance with Section 409A; (ii) any event which
constitutes a “Change in Control” for purposes of this Agreement; (iii) and any
event which does not constitute a “Change in Control” under Section 409A shall
not constitute a “Change in Control” for purposes of this Agreement.

 

  A. “Change in the Effective Control of the Relevant Corporation” means either
of the following:

 

  i. That one person, or more than one person acting as a group, acquires (or
has acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Relevant
Corporation processing thirty-five percent (35%) or more of the total voting
power of the stock of the Relevant Corporation, provided that no other
corporation is a majority shareholder of the Relevant Corporation; or

 

  ii. That a majority of the members of the board of directors of the Relevant
Corporation are replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the board members of
the Relevant Corporation prior to the date of the appointment or election,
provided that no other corporation is a majority shareholder of the Relevant
Corporation.

 

  B. “Change in the Ownership of the Relevant Corporation” means that any one
person, or more than one person acting as a group, acquires ownership of stock
of the Relevant Corporation that, together with stock held by such person or
group, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the stock of the Relevant Corporation. However, if any
one person, or more than one person acting as a group, is considered to own more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Relevant Corporation, the acquisition of additional stock by
the same person or persons is not considered to cause a Change in the Ownership
of the Relevant Corporation (or to cause a Change in the Effective Control of
the Relevant Corporation as defined herein). An increase in the percentage of
stock owned by any one person, or persons acting as a group, as a result of a
transaction in which the Relevant Corporation acquires its stock in exchange for
property will be treated as an acquisition of stock for purposes of this
Agreement. A Change in the Ownership of the Relevant Corporation (or issuance of
stock of the Relevant Corporation) and stock in the Relevant Corporation remains
outstanding after the transaction.

 

  C.

“Change in the Ownership of a Substantial Portion of the Assets of the Relevant
Corporation” means that any one person, or more than one person acting as a
group, acquires (or has acquired during the twelve (12) month period ending on
the date of the most recent acquisition by such person or persons) assets from
the

 

2



--------------------------------------------------------------------------------

  Relevant Corporation that have a total gross fair market value equal to or
more than forty percent (40%) of the total gross fair market value of all of the
assets of the Relevant Corporation immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Relevant Corporation, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.

 

  D. “Relevant Corporation” means (i) the corporation for whom the Executive is
performing services at the time of the Change in Control event; (ii) the
corporation that is liable for the payment of the deferred compensation under
this Plan; or (iii) a corporation that is a majority shareholder of a
corporation identified in sections (i) or (ii) above, or any corporation in a
chain of corporation in which each corporation is a majority shareholder of
another corporation in the chain, ending in a corporation identified in sections
(i) or (ii) above. A majority shareholder is a shareholder owning more than
fifty percent (50%) of the total fair market value and total voting power of
such corporation. Stock underlying a vested option is considered owned by the
individual who holds the vested option, and the stock underlying an unvested
option is not considered owned by the individual who holds the unvested option.
However, if a vested option is exercisable for stock that is not substantially
vested, the stock underlying the option is not treated as owned by the
individual who holds the option.

 

1.6 “Code” means the Internal Revenue Code of 1986, as amended, and all
regulations and guidance thereunder, including such regulations and guidance as
may be promulgated after the Effective Date.

 

1.7 “Disability” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Bank. Medical determination of Disability
may be made by either the Social Security Administration or by the provider of
disability insurance covering employees or directors of the Bank provided that
the definition of “disability” applied under such insurance program complies
with the requirements of the preceding sentence. Upon the request of the Plan
Administrator, the Executive must submit proof to the Plan Administrator of the
Social Security Administration’s or the provider’s determination.

 

1.8 “Discount Rate” means the rate used by the Plan Administrator for
determining the Accrual Balance. The initial Discount Rate is six percent (6%).
However, the Plan Administrator, in its discretion, may adjust the Discount Rate
to maintain the rate within reasonable standards according to GAAP and/or
applicable bank regulatory guidance.

 

3



--------------------------------------------------------------------------------

1.9 “Early Termination” means the Executive’s Termination of Employment before
attainment of Normal Retirement Age except when such Termination of Employment
occurs within twenty-four (24) months following a Change in Control or due to
death or Termination for Cause.

 

1.10 “Effective Date” means January 1, 2009 as amended December 17, 2013.

 

1.11 “Normal Retirement Age” means the Executive’s age sixty-five (65).

 

1.12 “Plan Administrator” means the Board or such committee or person as the
Board shall appoint.

 

1.13 “Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year. The initial Plan Year shall commence on the
Effective Date of this Agreement and end on the following December 31.

 

1.14 “Specified Employee” means an employee who at the time of Termination of
Employment is a key employee of the Bank, if any stock of the Bank is publicly
traded on an established securities market or otherwise. For purposes of this
Agreement, an employee is a key employee if the employee meets the requirements
of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
regulations thereunder and disregarding section 416(i)(5)) at any time during
the twelve (12) month period ending on December 31 (the “identification
period”). If the employee is a key employee during an identification period, the
employee is treated as a key employee for purposes of this Agreement during the
twelve (12) month period that begins on the first day of April following the
close of the identification period.

 

1.15 “Termination for Cause” means Termination of Employment for:

 

  (a) Gross negligence or gross neglect of duties to the Bank;

 

  (b) Conviction of a felony or of a gross misdemeanor involving moral turpitude
in connection with the Executive’s employment with the Bank; or

 

  (c) Fraud, disloyalty, dishonesty or willful violation of any law or
significant Bank policy committed in connection with the Executive’s employment
and resulting in a material adverse effect on the Bank.

 

1.16 “Termination of Employment” means termination of the Executive’s employment
with the Bank for reasons other than death. Whether a Termination of Employment
has occurred is determined in accordance with the requirements of Code
Section 409A based on whether the facts and circumstances indicate that the Bank
and Executive reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the Bank if the Executive has been providing services
to the Bank less than thirty-six (36) months).

 

4



--------------------------------------------------------------------------------

Article 2

Distributions During Lifetime

 

2.1 Normal Retirement Benefit. Upon Termination of Employment after attaining
Normal Retirement Age, the Bank shall distribute to the Executive the benefit
described in this Section 2.1 in lieu of any other benefit under this Article.

 

  2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is One
Hundred Twenty-Five Thousand Dollars ($125,000).

 

  2.1.2 Distribution of Benefit. The Bank shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing on or around
the fifteenth day of the month following Termination of Employment. The annual
benefit shall be distributed to the Executive for ten (10) years.

 

2.2 Early Termination Benefit. If Early Termination occurs, the Bank shall
distribute to the Executive the benefit described in this Section 2.2 in lieu of
any other benefit under this Article.

 

  2.2.1 Amount of Benefit. The benefit under this Section 2.2 is the Accrual
Balance determined as of the end of the Plan Year preceding Termination of
Employment.

 

  2.2.2 Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in one hundred twenty (120) equal monthly installments commencing on
or around the fifteenth day of the month following Termination of Employment.

 

2.3 Disability Benefit. If the Executive experiences a Disability which results
in a Termination of Employment prior to Normal Retirement Age, the Bank shall
distribute to the Executive the benefit described in this Section 2.3 in lieu of
any other benefit under this Article.

 

  2.3.1 Amount of Benefit. The benefit under this Section 2.3 is one hundred
percent (100%) of the Accrual Balance determined as of the end of the Plan Year
preceding Termination of Employment.

 

  2.3.2 Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in one hundred twenty (120) equal monthly installments commencing on
or around the fifteenth day of the month following Termination of Employment.

 

2.4 Change in Control Benefit. If a Change in Control occurs, followed within
twenty-four (24) months by Termination of Employment, the Bank shall distribute
to the Executive the benefit described in this Section 2.4 in lieu of any other
benefit under this Article.

 

5



--------------------------------------------------------------------------------

  2.4.1 Amount of Benefit. The benefit under this Section 2.4 is one hundred
percent (100%) of the Accrual Balance determined as of the end of the Plan Year
preceding Termination of Employment.

 

  2.4.2 Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in one hundred twenty (120) equal monthly installments commencing on
or around the fifteenth day of the month following Normal Retirement Age.

 

  2.4.3 Parachute Payments. Notwithstanding any provision of this Agreement to
the contrary, and to the extent allowed by Code Section 409A, if any benefit
payment under this Section 2.4 would be treated as an “excess parachute payment”
under Code Section 280G, the Bank shall reduce such benefit payment to the
extent necessary to avoid treating such benefit payment as an excess parachute
payment.

 

2.5 Restriction on Commencement of Distributions. Notwithstanding any provision
of this Agreement to the contrary, if the Executive is considered a Specified
Employee, the provisions of this Section 2.5 shall govern all distributions
hereunder. If benefit distributions which would otherwise be made to the
Executive due to Termination of Employment are limited because the Executive is
a Specified Employee, then such distributions shall not be made during the first
six (6) months following Termination of Employment. Rather, any distribution
which would otherwise be paid to the Executive during such period shall be
accumulated and paid to the Executive in a lump sum on or around the fifteenth
day of the seventh month following Termination of Employment. All subsequent
distributions shall be paid in the manner specified.

 

2.6 Distributions Upon Taxation of Amounts Deferred. If, pursuant to Code
Section 409A, the Federal Insurance Contributions Act or other state, local or
foreign tax, the Executive becomes subject to tax on the amounts deferred
hereunder, then the Bank may make a limited distribution to the Executive in a
manner that conforms to the requirements of Code section 409A. Any such
distribution will decrease the Executive’s benefits distributable under this
Agreement.

 

2.7 Change in Form or Timing of Distributions. For distribution of benefits
under this Article 2, the Executive and the Bank may, subject to the terms of
Section 8.1, amend this Agreement to delay the timing or change the form of
distributions. Any such amendment:

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Code Section 409A;

 

  (b) must, for benefits distributable under Section 2.4, be made at least
twelve (12) months prior to the first scheduled distribution;

 

  (c) must, for benefits distributable under Sections 2.1, 2.2, 2.3 and 2.4,
delay the commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made; and

 

  (d) must take effect not less than twelve (12) months after the amendment is
made.

 

6



--------------------------------------------------------------------------------

Article 3

Distribution at Death

 

3.1 Death During Active Service. If the Executive dies prior to Termination of
Employment, the Bank shall distribute to the Beneficiary the benefit described
in this Section 3.1. This benefit shall be distributed in lieu of any benefit
under Article 2.

 

  3.1.1 Amount of Benefit. The benefit under this Section 3.1 is the Normal
Retirement Benefit described in Section 2.1.1.

 

  3.1.2 Distribution of Benefit. The Bank shall distribute the annual benefit to
the Beneficiary in twelve (12) equal monthly installments for ten (10) years
commencing on or around the fifteenth day of the fourth month following the
Executive’s death. The Beneficiary shall be required to provide to the Bank the
Executive’s death certificate.

 

3.2 Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Bank shall distribute to the Beneficiary the
remaining benefits at the same time and in the same amounts they would have been
distributed to the Executive had the Executive survived.

 

3.3 Death Before Benefit Distributions Commence. If the Executive is entitled to
benefit distributions under this Agreement but dies prior to the date that
commencement of said benefit distributions are scheduled to be made under this
Agreement, the Bank shall distribute to the Beneficiary the same benefits to
which the Executive was entitled prior to death, except that the benefit
distributions shall be paid in the manner specified in Section 3.1.2 and shall
commence on or around the fifteenth day of the fourth month following the
Executive’s death.

Article 4

Beneficiaries

 

4.1 In General. The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Bank in which the Executive participates.

 

4.2

Designation. The Executive shall designate a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent. If the Executive names someone other than
the Executive’s spouse as a Beneficiary, the Plan Administrator may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Plan Administrator, executed by the Executive’s spouse and
returned to the Plan Administrator. The Executive’s beneficiary designation
shall be deemed automatically revoked if the

 

7



--------------------------------------------------------------------------------

  Beneficiary predeceases the Executive or if the Executive names a spouse as
Beneficiary and the marriage is subsequently dissolved. The Executive shall have
the right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form and the Plan Administrator’s
rules and procedures. Upon the acceptance by the Plan Administrator of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be cancelled. The Plan Administrator shall be entitled to rely on the last
Beneficiary Designation Form filed by the Executive and accepted by the Plan
Administrator prior to the Executive’s death.

 

4.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

4.4 No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, any benefit shall be paid to the
Executive’s estate.

 

4.5 Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Beneficiary, as the case may be, and shall completely discharge any liability
under this Agreement for such distribution amount.

Article 5

General Limitations

 

5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Bank shall not distribute any benefit under this Agreement if
the Executive’s employment with the Bank is terminated by the Bank or an
applicable regulator due to a Termination for Cause.

 

5.2 Suicide or Misstatement. No benefit shall be distributed if the Executive
commits suicide within two (2) years after the Effective Date, or if an
insurance company which issued a life insurance policy covering the Executive
and owned by the Bank denies coverage (i) for material misstatements of fact
made by the Executive on an application for such life insurance, or (ii) for any
other reason.

 

8



--------------------------------------------------------------------------------

5.3 Removal. Notwithstanding any provision of this Agreement to the contrary,
the Bank shall not distribute any benefit under this Agreement if the Executive
is subject to a final removal or prohibition order issued by an appropriate
federal banking agency pursuant to Section 8(e) of the Federal Deposit Insurance
Act. Notwithstanding anything herein to the contrary, any payments made to the
Executive pursuant to this Agreement, or otherwise, shall be subject to and
conditioned upon compliance with 12 U.S.C. 1828 and FDIC Regulation 12 CFR Part
359, Golden Parachute Indemnification Payments and any other regulations or
guidance promulgated thereunder.

 

5.4 Attorney’s Fees and Costs. If any action at law or in equity, including
arbitration, is necessary to enforce or interpret the terms of this Agreement,
the prevailing party shall be entitled to reasonable attorneys’ fees, costs, and
expert witness fees, in addition to any other relief to which that party may be
entitled.

Article 6

Administration of Agreement

 

6.1 Plan Administrator Duties. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with this Agreement to the extent the exercise of such discretion
and authority does not conflict with Code Section 409A.

 

6.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as the Plan
Administrator sees fit, including acting through a duly appointed
representative, and may from time to time consult with counsel who may be
counsel to the Bank.

 

6.3 Binding Effect of Decisions. Any decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation or application of this Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in this Agreement.

 

6.4 Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the Plan Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator.

 

6.5 Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the Executive’s death,
Disability or Termination of Employment, and such other pertinent information as
the Plan Administrator may reasonably require.

 

9



--------------------------------------------------------------------------------

6.6 Annual Statement. The Plan Administrator shall provide to the Executive,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the benefits to be distributed under this Agreement.

Article 7

Claims And Review Procedures

 

7.1 Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under this Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

 

  7.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Plan Administrator a written claim for the benefits. If such a claim
relates to the contents of a notice received by the claimant, the claim must be
made within sixty (60) days after such notice was received by the claimant. All
other claims must be made within one hundred eighty (180) days of the date on
which the event that caused the claim to arise occurred. The claim must state
with particularity the determination desired by the claimant.

 

  7.1.2 Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within ninety (90) days after receiving the claim. If
the Plan Administrator determines that special circumstances require additional
time for processing the claim, the Plan Administrator can extend the response
period by an additional ninety (90) days by notifying the claimant in writing,
prior to the end of the initial ninety (90) day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Plan Administrator expects to render its
decision.

 

  7.1.3 Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based;

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

  (d) An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures; and

 

  (e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

10



--------------------------------------------------------------------------------

7.2 Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial as follows:

 

  7.2.1 Initiation – Written Request. To initiate the review, the claimant,
within sixty (60) days after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review.

 

  7.2.2 Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

  7.2.3 Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

  7.2.4 Timing of Plan Administrator Response. The Plan Administrator shall
respond in writing to such claimant within sixty (60) days after receiving the
request for review. If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional sixty (60) days by
notifying the claimant in writing, prior to the end of the initial sixty
(60) day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.

 

  7.2.5 Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based;

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

  (d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

11



--------------------------------------------------------------------------------

Article 8

Amendments and Termination

 

8.1 Amendments. This Agreement may be amended only by a written agreement signed
by the Bank and the Executive. However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from its auditors or
banking regulators or to comply with legislative changes or tax law, including
without limitation Code Section 409A.

 

8.2 Plan Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Bank and the Executive. The benefit shall be the
Accrual Balance as of the date this Agreement is terminated. Except as provided
in Section 8.3, the termination of this Agreement shall not cause a distribution
of benefits under this Agreement. Rather, upon such termination benefit
distributions will be made at the earliest distribution event permitted under
Article 2 or Article 3.

 

8.3 Plan Terminations Under Code Section 409A. Notwithstanding anything to the
contrary in Section 8.2, if the Bank terminates this Agreement in the following
circumstances:

 

  (a) Within thirty (30) days before or twelve (12) months after a change in the
ownership or effective control of the Bank, or in the ownership of a substantial
portion of the assets of the Bank as described in Code Section 409A(2)(A)(v),
provided that all distributions are made no later than twelve (12) months
following such termination of this Agreement and further provided that all the
Bank’s arrangements which are substantially similar to this Agreement are
terminated so the Executive and all participants in the similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of such termination;

 

  (b) Upon the Bank’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under this Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which this
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

  (c) Upon the Bank’s termination of this and all other arrangements that would
be aggregated with this Agreement pursuant to Treasury Regulations
Section 1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangement that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement;

the Bank may distribute the Accrual Balance, determined as of the date of the
termination of this Agreement, to the Executive in a lump sum subject to the
above terms.

 

12



--------------------------------------------------------------------------------

Article 9

Miscellaneous

 

9.1 Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, administrators and transferees.

 

9.2 No Guarantee of Employment. This Agreement is not a contract for employment.
It does not give the Executive the right to remain as an employee of the Bank
nor interfere with the Bank’s right to discharge the Executive. It does not
require the Executive to remain an employee nor interfere with the Executive’s
right to terminate employment at any time.

 

9.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

9.4 Tax Withholding and Reporting. The Bank shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Code
Section 409A from the benefits provided under this Agreement. The Executive
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authorities. The Bank shall satisfy
all applicable reporting requirements, including those under Code Section 409A.

 

9.5 Applicable Law. This Agreement and all rights hereunder shall be governed by
the laws of the State of California, except to the extent preempted by the laws
of the United States of America.

 

9.6 Unfunded Arrangement. The Executive and the Beneficiary are general
unsecured creditors of the Bank for the distribution of benefits under this
Agreement. The benefits represent the mere promise by the Bank to distribute
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors. Any insurance on the Executive’s life or
other informal funding asset is a general asset of the Bank to which the
Executive and Beneficiary have no preferred or secured claim.

 

9.7 Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm or person unless such succeeding or continuing bank, firm or person agrees
to assume and discharge the obligations of the Bank under this Agreement. Upon
the occurrence of such an event, the term “Bank” as used in this Agreement shall
be deemed to refer to the successor or survivor entity.

 

9.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

13



--------------------------------------------------------------------------------

9.9 Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

9.10 Alternative Action. In the event it shall become impossible for the Bank or
the Plan Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Bank or Plan Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Bank, provided that such
alternative act does not violate Code Section 409A.

 

9.11 Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any provision
herein.

 

9.12 Validity. If any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal or invalid provision had never been included herein.

 

9.13 Notice. Any notice or filing required or permitted to be given to the Bank
or Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered or sent by registered or certified mail to the address below:

 

  Redding Bank of Commerce     1901 Churn Creek Road     Redding, California
96002  

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered or sent by
mail to the last known address of the Executive.

 

9.14 Deduction Limitation on Benefit Payments. If the Bank reasonably
anticipates that the Bank’s deduction with respect to any distribution under
this Agreement would be limited or eliminated by application of Code
Section 162(m), then to the extent deemed necessary by the Bank to ensure that
the entire amount of any distribution from this Agreement is deductible, the
Bank may delay payment of any amount that would otherwise be distributed under
this Agreement. The delayed amounts shall be distributed to the Executive (or
the Beneficiary in the event of the Executive’s death) at the earliest date the
Bank reasonably anticipates that the deduction of the payment of the amount will
not be limited or eliminated by application of Code Section 162(m).

 

9.15 Compliance with Section 409A. This Agreement shall be interpreted and
administered consistent with Code Section 409A.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.

 

EXECUTIVE       REDDING BANK OF COMMERCE By: /s/ Samuel D.
Jimenez                       By: /s/ Lyle L. Tullis                        
Samuel D. Jimenez       Name: Lyle L. Tullis       Title: Chairman of the Board

 

15



--------------------------------------------------------------------------------

REDDING BANK OF COMMERCE

Salary Continuation Agreement

Beneficiary Designation Form

 

 

 

{ }  New Designation

 

{ }  Change in Designation

I, Samuel D. Jimenez, designate the following as Beneficiary under this
Agreement:

 

Primary:     

 

     _____%

 

     _____% Contingent:     

 

     _____%

 

     _____%

Notes:

 

  •   Please PRINT CLEARLY or TYPE the names of the beneficiaries.

 

  •   To name a trust as Beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

 

  •   To name your estate as Beneficiary, please write “Estate of [your name]”.

 

  •   Be aware that none of the contingent beneficiaries will receive anything
unless ALL of the primary beneficiaries predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.

 

Name:    Samuel D. Jimenez          Signature:       

 

   Date:   

 

  

SPOUSAL CONSENT (Required if spouse is not named Beneficiary and Plan
Administrator requests):

I consent to the beneficiary designation above, and acknowledge that if I am
named Beneficiary and our marriage is subsequently dissolved, the designation
will be automatically revoked.

 

Spouse Name:       

 

         Signature:       

 

   Date:   

 

  

Received by the Plan Administrator this              day of
                    , 201__

 

By:       

 

         Title:       

 

        

 